 Page 1

 Case 1.-20-^-00177-EK-PK


 December21, 2020,
                                                      ^[1©@0W
 Honorable Judge Eric R. Komitee,
 United States District Judge
 Eastern District of New York                          PRO SE OFFICE

225 Cadman Plaza East
 Brooklyn, NY 11201


Re: Herskovic v. Transportes Aereos Portugueses, 8.A. Civil Action
No.:20-cv-00177(LDH)(PK)


Dear Judge Komitee,
I am the plaintiff in this case.
On December 3, 2020, the Court scheduled that Plaintiff must respond to
anticipated summary judgment by January 4, 2021.
I will be outside the United States from the evenings of December 22, 2020
through January 7, 2021. Thereafter, I anticipate of having to be in
quarantine for an additional 14-days. This means, during the whole time, I
will not have any access to a computer, as my only computer access is at a
friend's office in my neighborhood. The libraries and coffee shops are all
closed, due to the indefinite edicts issued by local officials. As a direct
result, I will not be able to prepare the opposition to summary judgment for
the aforementioned entire time.
In addition. Defendant has not provided any discovery. It is fundamental, at
an irreducible minimum, that Defendant be ordered to turnover any
documents related to this action, including where its disclosure would
otherwise be required under FRCP 26(a).
